Case 3:18-cv-00667-CHB-CHL Document 48 Filed 01/31/19 Page 1 of 2 PageID #: 672




                                                                     ELECTRONICALLY FILED

                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

 WEST AMERICAN INS. CO., et al.                       )
                                                      )
                               Plaintiffs             )
                                                      )       CIVIL ACTION NO.: 3:18-CV
                                                              667-chb
                                                      )
 v.                                                   )
                                                      )
 PEAK CONSTRUCTION, INC., et al.                      )
                                                      )
                               Defendants             )
                                                      )

                        AGREED ORDER OF PARTIAL DISMISSAL
                        OF DEFENDANT BTM ENGINEERING, INC.

 By agreement of the Plaintiffs, West American insurance Company and the Ohio Casualty

 Insurance Company, and the Defendant, BTM Engineering, Inc., by counsel, pursuant to Rule 41,

 and with the Court being duly and sufficiently advised;

        IT IS HEREBY ORDERED AND ADJUDGED that the above style action, as it relates to

 BTM Engineering, Inc., is hereby VOLUNATRILY DISMISSED WITHOUT PREJUDICE, as

 BTM Engineering, Inc. has agreed to be bound by the final ruling of this Court only as it relates to

 coverage for Peak Construction, Inc. The remaining claims of the Plaintiffs remain for just

 adjudication against all other Defendants.
Case 3:18-cv-00667-CHB-CHL Document 48 Filed 01/31/19 Page 2 of 2 PageID #: 673




 HAVE SEEN AND AGREED TO:

 /s/ Justin T. Baxter                      /s/ Chadler M. Hardin___________
 David A. Trevey                          Douglas C. Ballantine
 Justin T. Baxter                         Chadler M. Hardin
 KINKEAD & STILZ, PLLC                    Stoll Keenon Ogden, PLLC
 301 East Main Street, Suite 800          500 West Jefferson Street, Suite 2000
 Lexington, Kentucky 40507                Louisville, KY 40202
 Counsel for Defendant BTM Engineering,   Counsel for Plaintiffs
 Inc.
